                                           FO R TH E UN IT ED STA TES D ISTR IC T C O UR T
                                                W ESTERN D ISTR ICT O F V IR G IM A
                                                       R O A N O K E D IV ISIO N

    UNITED STA TES O F U ER IC A
                                                                                  cassxo.,âjqv çl
    V.

                                            e &
                                                    *
                                                                                  DATE: jgjjy
                                        TYPE O F H EAR IN G :
    ** ***WWW**************W***WW*********************WW*********R**************W**************

                                                                       PAR TIES:
    1.           RobertS.B llqu                                               6.
    2.                                                                        7.
    3.                      '     /F b                                        8.
    4.                     < M a x a/                                         9.
    5.                                                                        10.
    WWWWWW***WW****W*******W************W*WWW**W**********W*WWWWW****W*W*****************- ***
    R ecorded by:                                                                         Tim e in C ourt:
d
'                                               /                                                                '
    IN DEX              SPK R . IND EX              SPKR            IN DEX      SPK R .   IN DEX   SPK R .   IN DEX   SPK R.
      NO .                        N O.                                NO .                  NO .               NO .
         .
          '/o                                           5
                                  '
                                  .
                                   L                    ?
                          /                             &
             -
             .'
              /''
                i
                :iii
                   l-     .
                          d
                          s
                          '       '.
                                  --,
                                                         -
                                                         ,
                                                         /
                                                         ''
                                                                        .




    H.
     'g                                                 A
                         a.        :M                   -4
                         /                               /
                          >                             J
         ''  1
             !
             j
             r
             i'
             '                                          jl!
                                                          r'
                                                           !!
                                                            '''''
         '-
         -,,.                     '';
                                    1
                                    i
                                    E
                                    i
                                    !:
                                  ---
                                    '
                                     l
                                     .
                                     ;
                                     ,
                                     I
                                     1
                                     j
                                     :
                                     !
                                     1
                                    ,.ii
                                       F
                                       ;
                                       1
                                       5
                                       '
                                     ,--
                                     - .
                                            '




                          5
                         x        ..
                                   cy                   /
                :2/ /
                                                                            ç



                  Case 7:19-mj-00051-RSB Document 12 Filed 05/16/19 Page 1 of 1 Pageid#: 102
